Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00605-CV

                                   IN RE Maria VALDIVIA (Estrada)

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 19, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on August 26, 2014. This court granted a

temporary stay and requested a response to the petition on August 27, 2014.

           Relator filed a motion to dismiss this mandamus proceeding on November 6, 2014,

advising the court that the matter in controversy had become moot due to the entry of a final order

in the underlying custody dispute. Accordingly, this original mandamus proceeding is dismissed

as moot. The temporary stay previously ordered by this court is also lifted as moot.


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2005-CI-17414, styled In the Interest of A.V. and A.V., Children, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.